          Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

              DEFENDANT ROGER STONE'S MOTION FOR DISCOVERY
                    REGARDING SELECTIVE PROSECUTION

       Defendant, Roger Stone, requests that this Court issue an order compelling discovery on

the issue of selective prosecution. Roger Stone is being selectively prosecuted because he has

exercised his First Amendment right to associate with, and through speech, support Donald J.

Trump, the President of the United States.

                        THE LAW ON SELECTIVE PROSECUTION

       The Special Counsel’s prosecutorial discretion is subject to constitutional limitations

including the equal protection component of the Fifth Amendment’s Due Process Clause, which

prohibits prosecutorial decisions based on race, religion, or other arbitrary classifications,

including the exercise of protected constitutional rights. See United States v. Armstrong, 517

U.S. 456, 464 (1996); Wayte v. United States, 470 U.S. 598, 608 (1985). Federal courts have

long “recognized that it is unconstitutional to administer the law ‘with an evil eye and an unequal

hand so as practically to make unjust and illegal discrimination between persons in similar

circumstances . . . .’” United States v. Napper, 574 F. Supp. 1521, 1523 (D.D.C. 1983) (quoting

Yick Wo v. Hopkins, 118 U.S. 356, 373-74 (1886)). To obtain discovery on a selective-
          Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 2 of 9



prosecution claim, a defendant must put forth “some evidence tending to show the existence of

the essential elements of a selective prosecution claim.” Armstrong, 517 U.S. at 470 (internal

citations omitted). These elements are: (1) that the defendant was singled out for prosecution

from others similarly situated, and (2) that the prosecution was motivated by a discriminatory

purpose. See United States v. Palfrey, 499 F. Supp. 2d 34, 39 (D.D.C. 2007); United States v.

Blackley, 986 F.Supp. 616, 618 (D.D.C. 1997). To establish a claim sufficient to warrant

discovery, the defendant must provide something more than mere speculation or personal

conclusions based on anecdotal evidence. Rather, the standard “necessarily is lower than the

‘clear evidence’ standard required for dismissal of the indictment.” United States v. Hsia, 24 F.

Supp. 2d 33, 49 (D.D.C. 1998) (citing Armstrong, 517 U.S. at 470) (reversed in part and appeal

dismissed, 176 F.3d 517 (D.C. Cir. 1999)).

       With respect to the first element, “[a] similarly situated offender is one outside the

protected class who has committed roughly the same crime under roughly the same

circumstances but against whom the law has not been enforced.” United States v. Khanu, 664 F.

Supp. 2d 28, 32 (D.D.C. 2009) (internal citations omitted); see also Armstrong, 517 U.S. at 469.

With respect to the second element: “[d]iscriminatory purpose implies more than intent as

awareness of consequences. It implies that the decision maker selected or affirmed a particular

course of action at least in part because of, not merely in spite of, its adverse effects upon an

identifiable group.” Wayte, 470 U.S. at 610 (internal citations omitted).

       A party seeking discovery on a selective prosecution claim is not required to produce

direct evidence of intent. United States v. Washington, 705 F.2d 489, 494-95 (D.C. Cir. 1983)

(recognizing that the district court ordered discovery on discriminatory intent based on indirect

evidence of statistics regarding “how many passport frauds were detected since 1975, how many



                                                 2
          Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 3 of 9



detected frauds were prosecuted and how many frauds detected or prosecuted involved [a

particular group]” and was thus uniquely in the government’s possession); see also Branch

Ministries, Inc. v. Richardson, 970 F. Supp. 11, 17 (D.D.C. 1997) (noting that indirect evidence

of bias or discriminatory motive may be sufficient in civil case alleging selective prosecution by

Internal Revenue Service applying the same test for selective prosecution as that used in criminal

cases, and noting that application of civil, as opposed to criminal discovery rules did not affect

the outcome of the case). “If discovery is ordered, the Government must assemble from its own

files documents which might corroborate or refute the defendant’s claim” of selective

prosecution. Armstrong, 517 U.S. at 468. This may include information demonstrating how

many instances of the crime were detected, how many were prosecuted, and how many involved

individuals or entities of the defendant’s nationality. Washington, 705 F.2d at 494-95. In the

context of an investigation when the Special Counsel was tasked with determining if any

American conspired with any Russian agent to influence the 2016 presidential election, and a

determination was made that there was none, Roger Stone can meet the threshold and is entitled

to discovery.

                ROGER STONE IS BEING SELECTIVELY PROSECUTED

       The reason for the Special Counsel’s targeted investigation and prosecution of Roger

Stone is obvious: Roger Stone is being punished for supporting and maintaining political support

for President Donald Trump. The appointment of the Special Counsel was limited to “the

Russian government’s efforts to interfere in the 2016 presidential election,” and “links and/or

coordination between the Russian government and individuals associated with the campaign of

President Donald Trump.”1 Going to great lengths to exclude Americans from actions involving


1
  Order No. 3915-2017, Appointment of Special Counsel to Investigate Russian Interference with the 2016
Presidential Election and Related Matters. (Attached as Exhibit 1).

                                                  3
          Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 4 of 9



Russians, the Special Counsel indicted only Russians who will never appear in a U.S. courtroom.

See United States v. Netyksho et. al. No. 18-cr-215 (ABJ). Indeed, the only Americans who were

indicted by the Special Counsel were those who allegedly committed crimes for activities outside

the Russian collusion investigation, and those who allegedly lied to the Special Counsel, or,

allegedly, to Congress. The only conclusion that can be drawn is that Roger Stone is being

prosecuted for obstructing a different branch of government’s investigation into a conspiracy the

Special Counsel has announced did not exist.

       The Appointment Order for the Special Counsel is dated May 17, 2017. As set forth

below, much of the public reporting regarding efforts by foreign nationals to interfere with the

2016 election came to light in late 2016 and early 2017. Nevertheless, the Special Counsel was

limited to focus solely on activities by Russians in support of President Trump, despite existing

reports regarding other efforts to interfere on behalf of multiple presidential candidates including

Donald Trump, Hillary Clinton, and Bernie Sanders. Furthermore, despite plenty of evidence that

other witnesses have testified and lied in front of Congress, the Special Counsel has prosecuted

Roger Stone, and without a referral to do so.

       Congress did not refer a potential criminal matter to the Department of Justice. It is a

separate, but not mutually exclusive claim, that the Special Counsel was not authorized to accept

such a referral. Lying to or obstructing Congress would not fall within the “any links” paragraph

(b)(i) of the Appointment Order vesting power in the Special Counsel. Stone’s alleged crime was

a snapshot in time. Indeed, any obstruction or lying to Congress charge committed by Stone

would be well after the 2016 presidential campaign, and no time before.

       Section 600.4 only authorizes the Special Counsel to the jurisdiction established by the

Attorney General – the Order of Appointment of Special Counsel. The Special Counsel is limited



                                                 4
           Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 5 of 9



by the “specific factual statement of the matter to be investigated.” Order No. 3915-2017. “The

jurisdiction of a Special Counsel shall also include the authority to investigate and prosecute

federal crimes committed in the course of, and with intent to interfere with, the Special Counsel's

investigation, such as perjury, obstruction of justice, destruction of evidence, and intimidation of

witnesses; and to conduct appeals arising out of the matter being investigated and/or prosecuted.”

Id. (Emphasis added). This Court has held that the Special Counsel’s authority is not limited by

the federal regulation or the Order of Appointment, it nonetheless, demonstrates the Special

Counsel endeavored well outside its authority and remarkably outside its branch of government

to prosecute matters that Congress did not ask the Department to do, for crimes that did not,

“interfere with, the Special Counsel’s investigation.”

        Lying to or obstructing Congress is not “any links” in paragraph (b)(i) of the

Appointment Order. This would not be any links and/or coordination. Any obstruction by Stone

of Congress would be well after the 2016 presidential campaign, and no time before. What

makes this prosecution particularly selective is that the Special Counsel had to act without a

referral from Congress and act outside the limits of his appointment – prosecute obstruction of

another branch of government. Said plainly, the Special Counsel was not asked to look into

obstruction of Congress and the Special Counsel was not authorized to investigate it on its own.2

        Jerome Corsi, a witness in the case against Stone, who admits to lying to the Special

Counsel, published for the world to see, a draft of a Plea Agreement pushed on him by the

2
 See Morning Joe, Adam Schiff Discusses What House Intel Committee Learned from Roger Stone, YouTube (Sept.
27, 2017), https://www.youtube.com/watch?v=1y62cb8SyD0&feature=youtu.be&t=49
Congressman Eric Swalwell, Rep. Swalwell on MSNBC discussing House Intelligence Committe’s [sic] Interview of
Roger Stone, YouTube (Sept. 26, 2017) https://www.youtube.com/watch?v=6lUEGgLfuX0
Congressman Eric Swalwell, Rep. Swalwell on CNN discussing House Intelligence Committee’s interview of Roger
Stone, YouTube (Sept. 26, 2017), https://www.youtube.com/watch?v=TfOMMniTC0s
Adam Schiff, Rep. Schiff Discusses Russian Ads on Facebook and Roger Stone’s Interview on CNN, YouTube
(Sept. 27, 2017), https://www.youtube.com/watch?v=KvFkuM-lnr0
Jackie Speier, Rep Speier talks to CNN about Roger Stone’s House Intelligence Interview, YouTube (Sept. 26,
2017), https://www.youtube.com/watch?v=r3rCyq_D5Z4

                                                     5
           Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 6 of 9



Special Counsel, authorized his lawyer to sue the Special Counsel, and yet he was not charged.

(Exhibits 2, 3, 4 ) (filed under seal).

        In Armstrong, the Supreme Court ruled that a defendant’s evidence of discriminatory

effect was insufficient to support a selective prosecution claim where it did not identify similarly

situated offenders—individuals of a different race who could have been prosecuted but were not.

517 U.S. at 470. Here, the Mueller report has the information Stone seeks. The Report advises

who has been interviewed, who has been investigated, and why others were not prosecuted for

obstruction or perjury. Indeed, they are “outside the protected class [and have] committed

roughly the same crime under roughly the same circumstances but against whom the law has not

been enforced.” Khanu, 664 F. Supp. 2d at 32 (internal quotation marks omitted). Further

discovery will make clear that others were given preferred treatment, i.e. not indicted, because

they did not support Trump.

        Another witness, Randy Credico lied about speaking to Assange and Assange’s lawyer to

federal agents. It is curious that the Special Counsel found one aspect of Credico’s interactions

with Stone so compelling that it made its way into Stone’s Indictment. In Paragraph 14(e) of the

Indictment, the Special Counsel quotes the conversation between Stone and Credico from

Credico’s radio show of August 23, 2016. Stone and Credico have a discussion regarding

communications with the “head of Organization 1.” Yet, astonishingly, in Credico’s testimony

to the Grand Jury (DOJ-3500-RC-000111) Transcript Page 44, Lines 7-22, Credico tells the

Grand Jury that on the very show they quote, Stone and Credico never discussed the head of

Organization 1. For unknown reasons and the precise reason why discovery is mandated in these

situations, the Special Counsel elected not to charge Credico with lying to the Grand Jury,

something expressly within their regulatory authority.



                                                 6
              Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 7 of 9



           Later in his testimony, Credico says that prior to his interview with presidential candidate

Gary Johnson on September 10, 2016, that he had never spoken to Stone about WikiLeaks or

Assange.3 This is a demonstrated lie as according to the text messages between Stone and

Credico that Stone voluntarily released, and the Special Counsel possessed. As early as August

19, 2016, Credico was bragging to Stone that he had a connection to Assange and that it was

through Margaret Kunstler, Esq., an attorney represented to be on Julian Assange’s legal team.

There is no indication based on the initial review of discovery provided by the government that

the Grand Jury was ever informed of Credico’s lies regarding the August 23d radio interview.

           In another example of the selective nature of the Stone prosecution, upon information and

belief, an additional witness appeared to provide testimony to the Grand Jury about Stone and

Credico. During that testimony the witness informed the Grand Jury that Randy Credico

threatened to “put a hole” in [the witness’s] head if the witness told investigators that Credico

was in fact the person that provided Roger back-channel information on WikiLeaks.4

           This is an instance where the very person Stone is accused of intimidating is actually

intimidating other witnesses in the case. The Special Counsel made a decision not to charge

Credico with either lying or intimidation, something which makes him similarly situated to Stone

and discovery is required to make clear that out of the two individuals, only Roger Stone

supported President Donald Trump.

           Of the hundreds of other witnesses in the House Permanent Select Committee on

Intelligence investigation and the other committees of the House and the Senate, only two have

been charged; arguably two of the closest people to the President, Michael Cohen and Roger

Stone. Michael Cohen was charged with lies that directly related to the Trump Organization and

3
    Credico, Grand Jury at 55-57. (filed under seal).
4
    https://dailycaller.com/2018/11/07/stone-mueller-grand-jury-credico/

                                                           7
           Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 8 of 9



its potential involvement with real estate transactions in Russia.          Contrast that with the

allegations leveled against Roger Stone, that he allegedly lied to a co-equal and distinct branch of

government, without a referral being made by that Constitutionally distinct branch, about having

conversations with an American friend who was a journalist. There is enough evidence of the

selective nature of how the Special Counsel choose people to indict that discovery should be

ordered.

                                                  Respectfully submitted,

                                                 By: /s/_______________

                                                 BRUCE S. ROGOW
L. PETER FARKAS                                  FL Bar No.: 067999
HALLORAN FARKAS & KITTILA, LLP                   TARA A. CAMPION
DDC Bar No.: 99673                               FL Bar: 90944
1101 30th Street, NW                             BRUCE S. ROGOW, P.A.
Suite 500                                        100 N.E. Third Avenue, Ste. 1000
Washington, DC 20007                             Fort Lauderdale, FL 33301
Telephone: (202) 559-1700                        Telephone: (954) 767-8909
Fax: (202) 257-2019                              Fax: (954) 764-1530
pf@hfk.law                                       brogow@rogowlaw.com
                                                 tcampion@rogowlaw.com
                                                             Admitted pro hac vice

ROBERT C. BUSCHEL                                GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                            STRATEGYSMITH, PA
FL Bar No.: 006436                               DDC Bar No.: 00036
One Financial Plaza, Suite 1300                  FL Bar No.: 935212
100 S.E. Third Avenue                            401 East Las Olas Boulevard
Fort Lauderdale, FL 33394                        Suite 130-120
Telephone: (954) 530-5301                        Fort Lauderdale, FL 33301
Fax: (954) 320-6932                              Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                             gsmith@strategysmith.com
            Admitted pro hac vice




                                                 8
          Case 1:19-cr-00018-ABJ Document 73 Filed 04/12/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 12, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.


                                              By: /s/ Robert Buschel
                                                  Robert C. Buschel




    United States Attorney’s Office for the              United States Depart of Justice
            District of Columbia                           Special Counsel’s Office

MICHAEL JOHN MARANDO                             AARON SIMCHA JON ZELINSKY
JONATHAN IAN KRAVIS                              JEANNIE SCLAFANI RHEE
U.S. ATTORNEY'S OFFICE FOR THE                   ANDREW DANIEL GOLDSTEIN
DISTRICT OF COLUMBIA                             LAWRENCE RUSH ATKINSON
555 Fourth Street, NW                            U.S. Department of Justice
Washington, DC 20530                             SPECIAL COUNSEL’S OFFICE
Telephone: (202) 252-6886                        950 Pennsylvania Avenue, NW
Fax: (202) 651-3393                              Washington, DC 20530
michael.marando@usDepartment of                  Telephone: (202) 616-0800
Justice.gov                                      Fax: (202) 651-3393
jonathan.kravis3@usDepartment                    asjz@usDepartment of Justice.gov
of Justice.gov                                   jsr@usDepartment of Justice.gov
                                                 adg@usDepartment of Justice.gov
                                                 lra@usDepartment of Justice.gov




                                                 9
             Case 1:19-cr-00018-ABJ Document 73-1 Filed 04/12/19 Page 1 of 1



                         (©ffice of tqe g}cput J\tiortte}:J ®eneral
                                      l!lu.sl1ington, .<!!. 20530


                                  ORDER NO. 3915-2017
                         APPOINTMENT OF SPECIAL COUNSEL
                 TO INVESTIGATE RUSSIAN INTERFERENCE WITH THE
                2016 PRESIDENTIAL ELECTION AND RELATED MATTERS

       By virtue of the authority vested in me as Acting Attorney General, including 28 U.S.C.
§§ 509, 510, and 515, in order to discharge my responsibility to provide supervision and
management of the Department of Justice, and to ensure a full and thorough investigation of the
Russian govemmenfs efforts to interfere in the 2016 presidential election, I hereby order as
follows:

(a)    Robert S. Mueller III is appointed t() serve as Specia] Counsel for the United States
Department of Justice.

(b)    The Special Counsel is authorized to conduct the investigation confinned by then-FBI
Director James 8. Corney in testimony before the House Permanent Select Committee on
Intelligence on March 20, 2017, including:

       (i)      any links and/or coordination bet ween the Russian government and individuals
                associated with the campaign of President Donald Trump; and

       (ii)     any matters that arose or may arise directly from the investigation; and

       (iii)    any other matters within the scope of 28 C.F.R. § 600.4(a).

(c)    If the Special Counsel believes it is necessary and appropriate, the Special Counsel is
authorized to prosecute federal crimes arising from the investigation of these matters.

(d)    Sections 600.4 through 600. l 0 of Title 28 of the Code of Federal Regulations are
applicable to the Special Counsel.




Date ' 
 1
         Case 1:19-cr-00018-ABJ Document 73-2 Filed 04/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       : Criminal No.
                                               :
               v.                              :
                                               : Violation:
JEROME CORSI,                                  : 18 U.S.C. § 1001(a)(2) (False Statements)
                                               :
               Defendant.                      :

                                      INFORMATION

       The Special Counsel informs the Court:

                                           COUNT ONE

                                         (False Statements)

       On September 10, 2018, defendant JEROME CORSI did willfully and knowingly make

materially false, fictitious, and fraudulent statements and representations in a matter within the

jurisdiction of the executive branch of the Government of the United States, to wit, the defendant

falsely stated and represented to the Special Counsel’s Office, including Special Agents of the

Federal Bureau of Investigation, in Washington, D.C., that he denied an associate’s request to get

in touch with an organization that he understood to be in possession of stolen emails and other

documents pertaining to the 2016 U.S. presidential election, that the associate never asked him to

have another person try to get in touch with the organization, and that he did not provide the

associate with any information about what materials the organization possessed or what it might

do with those materials.

                           (Title 18, United States Code, Section 1001(a)(2).)
Case 1:19-cr-00018-ABJ Document 73-2 Filed 04/12/19 Page 2 of 2



                                   ROBERT S. MUELLER, III
                                   Special Counsel

                            By:    ________________________________
                                   Jeannie S. Rhee
                                   Andrew D. Goldstein
                                   Aaron S.J. Zelinsky
                                   L. Rush Atkinson
                                   The Special Counsel’s Office




                               2
         Case 1:19-cr-00018-ABJ Document 73-3 Filed 04/12/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                          Criminal No.:

               v.                                  Violation: 18 U.S.C. § 1001(a)(2) (False
                                                   Statements)
 JEROME CORSI,

                                    Defendant.




                               STATEMENT OF THE OFFENSE

       Pursuant to Federal Rule of Criminal Procedure 11, the United States of America and the

defendant, JEROME CORSI, stipulate and agree that the following facts are true and accurate.

These facts do not constitute all of the facts known to the parties concerning the charged offense;

they are being submitted to demonstrate that sufficient facts exist that the defendant committed the

offense to which he is pleading guilty.

       1.      On or about September 6, 2018, the defendant, JEROME CORSI, was interviewed

voluntarily by the Special Counsel’s Office, including Department of Justice prosecutors and

Special Agents of the Federal Bureau of Investigation. At the time of the interview, the Special

Counsel’s Office was investigating the Russian government’s efforts to interfere in the 2016

presidential election, including:

                       a. the theft of campaign-related emails and other documents by the

                           Russian government’s Main Intelligence Directorate of the General

                           Staff (“GRU”);

                       b. the GRU’s provision of certain of those documents to an organization

                           (“Organization 1”) for public release in order to expand the GRU’s

                           interference in the 2016 U.S. presidential election campaign; and
         Case 1:19-cr-00018-ABJ Document 73-3 Filed 04/12/19 Page 2 of 6



                      c. the nature of any connections between individuals associated with the

                          U.S. presidential campaign of Donald J. Trump (“Trump Campaign”)

                          and the Russian government or Organization 1.

       2.     CORSI was represented by counsel during the September 6, 2018 interview. At

the outset of the interview, CORSI was warned that intentionally making false statements to the

investigators was a violation of federal law. CORSI said that he understood.

       3.     During the interview, CORSI said that in the summer of 2016 an associate (“Person

1”) who CORSI understood to be in regular contact with senior members of the Trump Campaign,

including with then-candidate Donald J. Trump, asked CORSI to get in touch with Organization 1

about materials it possessed relevant to the presidential campaign that had not already been

released. CORSI thereafter knowingly and intentionally made the following materially false

statements during the interview:

                      a. CORSI said he declined the request from Person 1 and made clear to

                          Person 1 that trying to contact Organization 1 could be subject to

                          investigation. CORSI also stated that Person 1 never asked CORSI to

                          have another person try to get in contact with Organization 1, and that

                          CORSI told Person 1 that they should just wait until Organization 1

                          released any materials.

                      b. CORSI further stated that after that initial request from Person 1, CORSI

                          did not know what Person 1 did with respect to Organization 1, and he

                          never provided Person 1 with any information regarding Organization

                          1, including what materials Organization 1 possessed or what

                          Organization 1 might do with those materials.



                                                2
         Case 1:19-cr-00018-ABJ Document 73-3 Filed 04/12/19 Page 3 of 6



       4.      In truth and in fact, and as CORSI well knew, after Person 1 asked CORSI to get in

touch with Organization 1, CORSI did not decline the request as he stated in the interview. Instead,

CORSI contacted an individual who resided in London, England (“overseas individual”) to pass

on Person 1’s request to learn about materials in Organization 1’s possession that could be relevant

to the presidential campaign. Corsi thereafter told Person 1 that Organization 1 possessed

information that would be damaging to then-candidate Hillary Clinton and that Organization 1

planned to release damaging information in October 2016.

                       a. On or about July 25, 2016, Person 1 sent an email to CORSI with the

                          subject line, “Get to [the founder of Organization 1].” The body of the

                          message read: “Get to [the founder of Organization 1] [a]t Ecuadorian

                          Embassy in London and get the pending [Organization 1] emails . . .

                          they deal with Foundation, allegedly.” On or about the same day,

                          CORSI forwarded Person 1’s email to the overseas individual.

                       b. On or about July 31, 2016, Person 1 emailed CORSI with the subject

                          line, “Call me MON.” The body of the email read in part that the

                          overseas individual “should see [the founder of Organization 1].”

                       c. On or about August 2, 2016, CORSI responded to Person 1 by email.

                          CORSI wrote that he was currently in Europe and planned to return in

                          mid-August. CORSI stated: “Word is friend in embassy plans 2 more

                          dumps. One shortly after I’m back. 2nd in Oct. Impact planned to be

                          very damaging.… Time to let more than [the Clinton Campaign

                          chairman] to be exposed as in bed w enemy if they are not ready to drop

                          HRC [Hillary Rodham Clinton]. That appears to be the game hackers



                                                 3
         Case 1:19-cr-00018-ABJ Document 73-3 Filed 04/12/19 Page 4 of 6



                           are now about. Would not hurt to start suggesting HRC old, memory

                           bad, has stroke -- neither he nor she well. I expect that much of next

                           dump focus, setting stage for Foundation debacle.”

       5.      Between approximately January 13, 2017 and March 1, 2017, CORSI deleted from

his computer all email correspondence that predated October 11, 2016, including Person 1’s email

instructing CORSI to “get to [the founder of Organization 1]” and CORSI’s subsequent forwarding

of that email to the overseas individual.

       6.      After the U.S. House of Representatives Permanent Select Committee on

Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence (“SSCI”), and the

Federal Bureau of Investigation (“FBI”) began inquiring in 2017 about Person 1’s connections

with Organization 1, CORSI communicated with Person 1 about developments in those

investigations. For example, on or about November 28, 2017, after Person 1 had identified to

HPSCI a certain individual (“Person 2”) as his “source” or “intermediary” to Organization 1,

Person 2 received a subpoena compelling his testimony before HPSCI, and Person 1 learned of the

subpoena. On or about November 30, 2017, Person 1 asked CORSI to write publicly about Person

2. CORSI responded: “Are you sure you want to make something out of this now? Why not wait

to see what [Person 2] does? You may be defending yourself too much – raising new questions

that will fuel new inquiries. This may be a time to say less, not more.” Person 1 responded by

telling CORSI that the other individual “will take the 5th—but let’s hold a day.”

       7.      Following his September 10, 2018 interview, CORSI met with the Special

Counsel’s Office for several additional interviews and voluntarily provided access to his email

accounts and electronic devices. CORSI made numerous claims during these interviews, including




                                                4
        Case 1:19-cr-00018-ABJ Document 73-3 Filed 04/12/19 Page 5 of 6



that his representations to Person 1, beginning in August 2016, that he had a way of obtaining

confidential information from Organization 1, were false.

                                            ROBERT S. MUELLER, III
                                            Special Counsel


                                            By:     ____________________________
                                                    Jeannie S. Rhee
                                                    Andrew D. Goldstein
                                                    Aaron S.J. Zelinsky
                                                    L. Rush Atkinson, V
                                                    The Special Counsel’s Office




                                               5
         Case 1:19-cr-00018-ABJ Document 73-3 Filed 04/12/19 Page 6 of 6



                                 DEFENDANT’S ACCEPTANCE

        The preceding statement is a summary, made for the purpose of providing the Court with
a factual basis for my guilty plea to the charge against me. It does not include all of the facts
known to me regarding this offense. I make this statement knowingly and voluntarily and
because I am, in fact, guilty of the crime charged. No threats have been made to me nor am I
under the influence of anything that could impede my ability to understand this Statement of the
Offense fully.

        I have read every word of this Statement of the Offense, or have had it read to me.
Pursuant to Federal Rule of Criminal Procedure 11, after consulting with my attorney, I agree
and stipulate to this Statement of the Offense, and declare under penalty of perjury that it is true
and correct.



Date:__________________                 ______________________________
                                       Jerome Corsi
                                       Defendant


                             ATTORNEY’S ACKNOWLEDGMENT

       I have read this Statement of the Offense, and have reviewed it with my client fully. I
concur in my client’s desire to adopt and stipulate to this Statement of the Offense as true and
accurate.




Date:                                  ________________________________
                                       David E. Gray, Esq.
                                       Attorney for Defendant




                                                  6
